Citation Nr: 1404520	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis of the left lower extremity, to include as secondary to the service-connected left knee disability, based on appellant as a valid substitute claimant or for accrued benefits purposes.

2.  Entitlement to service connection for pulmonary embolus, to include as secondary to the service-connected left knee disability, based on appellant as a valid substitute claimant or for accrued benefits purposes.

3.  Entitlement to service connection for bilateral rotator cuff tears, to include as secondary to the service-connected left knee disability, based on appellant as a valid substitute claimant or for accrued benefits purposes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), based on appellant as a valid substitute claimant or for accrued benefits purposes.

5.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Mark Grams, Agent


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to December 1946.  He died in March 2008.  The appellant claims as his surviving spouse and substitute claimant.

The Veteran initially perfected an appeal to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the RO in Denver, Colorado.  In that decision, the RO denied the Veteran's claims of entitlement to service connection and TDIU as stated in the issues above.  However, the Veteran died prior to certification of the appeal to the Board.

Thereafter, the appellant filed claims of entitlement to nonservice-connected burial benefits and death benefits.  In a May 2008 decision, the RO granted the appellant's claim for nonservice-connected burial benefits; however, she later disagreed with this determination and perfected an appeal as to her request for service-connected burial benefits.  In a June 2009 rating decision, the RO denied service connection for the cause of the Veteran's death and entitlement to accrued benefits.

A hearing was held before the undersigned Acting Veterans Law Judge at the RO in August 2013, and a transcript of the hearing is of record.  The Acting Veterans Law Judge permitted the appellant's agent to represent her and also to provide testimony on her behalf.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the claims file, the Board finds that remand is necessary for the Agency of Original Jurisdiction (AOJ) to make a formal determination regarding the appellant's basic eligibility for substitution in the first instance.

Substitution under certain circumstance is permitted in the case of the death of a claimant who dies on or after October 10, 2008.  See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A); see also VA Fast Letter 10-30 (issued August 2010, as revised April 2013) (noting receipt of VA Form 21-534 will be accepted as both claim for accrued benefits and substitution request).  This change in law permits an eligible person to process pending claims at the time of the Veteran's death to completion - it creates a substitute claimant.

Following the Veteran's death in March 2008, the appellant filed her claim for burial benefits the next month and her claim for death benefits in March 2009.  The RO processed the claims originally filed by the Veteran on an accrued benefits basis and notified the appellant of the decision.  See, e.g., June 2009 rating decision; December 2009 deferral and notice letter; January 2010 statement of the case (SOC) (entitlement to service-connected burial benefits); January 2010 RO notation on VA Form 21-534 ("Veteran died prior to the effective date for substitution of claimant.").  Thereafter, a May 2013 SOC addressed the issue of service connection for the cause of the Veteran's death.  At that time, the RO indicated that the appellant's VA Form 21-534 was accepted as a "substitution claim" with issues to be addressed by the Board.  Nevertheless, a formal determination on the appellant's request for substitution by the AOJ is not in the record before the Board.

Thus, the issues claimed on a substitution basis are not properly before the Board at this time, as a formal decision on the appellant's substitution request by the AOJ in the first instance is needed.  See also VA Fast Letter 10-30 (issued August 2010, as revised April 2013).

Moreover, a decision on these claims could affect the outcome of the service-connected burial benefits claim before the Board; therefore, the claims are inextricably intertwined and this claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Make a formal determination on the appellant's basic eligibility for substitution and provide notice to the appellant of the decision.  That determination must be documented in the claims file.  The appellant should also be notified of her appeal rights as to any adverse decision as to her request for substitution.

It is noted that the Veteran died in March 2008 and the appellant filed a claim for death benefits (VA Form 21-534) in March 2009.

2.  If the appellant's request for substitution is granted, undertake any outstanding development of the claims in which the appellant is recognized as a valid substitute claimant, such as providing complete VCAA notice and obtaining any identified and outstanding medical treatment records, including outstanding private treatment records indicated in the claims file.

3.  Undertake any outstanding development of the appellant's claim of entitlement to service-connected burial benefits.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include the service connection claims on both the accrued and substitute claimant basis.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

